DETAILED ACTION

Election/Restrictions – Groups
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 and 12, drawn to a composition comprising particles.
Group II, claim(s) 11, drawn to a process for the preparation of a composition comprising particles.
Group III, claim(s) 13-15, drawn to a method for treating or preventing a disease.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is a composition comprising specific lipids, mRNA, and propylene glycol. The composition of claim 1 appears to lack an inventive step in view of Alton et al. (US 2014/0242690 A1) in view of Brader et al. (WO 2018/089540 A1), which was effectively filed earlier than the instant application. Alton et al. (hereafter referred to as Alton) is drawn to a composition for the treatment of cystic fibrosis, as of Alton, title and abstract. The composition of Alton may include GL67, DOPE, and DMPE-PEG5000 as lipids, as of Alton, paragraph 0062, and a nucleic acid encoding the CFTR polypeptide, as of Alton, paragraph 0011. Alton teaches a cryoprotectant as of paragraphs 0134-0135.
Alton does not appear teach 1,2-propanediol itself.
Brader et al. (hereafter referred to as Brader) teaches a lipid nanoparticle for the delivery of RNA, as of Brader, title and abstract. RNA can code for the CFTR gene, as of Brader, pages 120-121, paragraphs 00507-00508. Brader teaches propylene glycol as a cryoprotectant, as of Brader, page 3, paragraph 0015.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted propylene glycol, as of Brader, in place of the cryoprotectant of Alton in order to have predictably protected the composition of Alton during lyophilization with a reasonable expectation of success. It also would have been prima facie obvious for the skilled artisan to have substituted the mRNA encoding for the CFTR polypeptide of Brader in place of the plasmid DNA encoding for the CFTR polypeptide of Alton to have 
As such, Group I does not share a special technical feature with the instant claims of Group II-III. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups X-Z is broken.

Traversal Information
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 


Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder Information
The examiner has required restriction between product or apparatus claims (Group I) and process claims (Groups II and III). Where applicant elects claims directed to the product/apparatus (Group I), and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612